DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered (Examiner notes that the Request for Continued Examination was filed on 07/12/2022 with the submission including amendments filed on 05/31/2022). Currently Claims 1-14 and 16-45 are pending in the application, with Claims 2, 32, 34, and 39 being newly amended and Claim 45 newly added. 
Drawings
The drawings were received on 05/31/2022.  These drawings are accepted.
Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 recites the limitation “the goalkeeper leg pad of Claim 32” which should read “the goalkeeper leg pad of Claim 30”. Claims cannot depend on a claim that has been set forth after them.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-12, 16-23, 27, 30-38, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura, Sr. et al. (US 6468239), herein after referred to as Mollura.
Regarding Claim 1, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (Annotated figs. 1 and 2 shows padding disposed in all of the recited portions), the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding;  a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)); wherein the front pad member (42) and the side pad member (see annotated Fig.) are interconnected (col. 5 ll. 22-24, “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48) therefore the front pad member and side pad member are connected).
Examiner notes that while Figs. 1 and 2 refer to a different embodiment of LaBerge et al. than fig. 12, the different embodiments are referring to the arrangement of the front pad member (42), side pad member, and cover in relation to each other, however the overall structure is the same, therefore Figs. 1 and 2 are an accurate depiction of the location of the reinforcement.
Laberge et al. does not teach a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108) that it is adjacent to); and the front reinforcing member and the side reinforcing member are interconnected (fig. 3 shows the front and side reinforcing members being interconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 2, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad (42) member and the side pad member (see annotated Fig.) are unitary (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48), and thus by securing the pads together, they are a single unitary piece).
Regarding Claim 3, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are contiguous (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48), and thus by securing the pads together, they are contiguous).
Regarding Claim 4, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) extend from one another (annotated Fig. 12 shows the front pad member (42) extending from the side pad member).
Regarding Claim 6, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (48) are fastened together (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48”).
Regarding Claim 7, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 6, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are fastened together by an adhesive between the front pad member and the side pad member (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48) and wherein glue is an adhesive).
Regarding Claim 9, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) lie substantially perpendicularly to one another (annotated Fig. 12 shows the side pad member (see annotated Fig.) substantially perpendicular to the front pad member (42)).
Regarding Claim 10, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side pad member (see annotated Fig.) is thicker than the front pad member (42) where the side portion projects rearwardly from the front portion (annotated Fig. 12 shows the thickness of the side pad member being thicker than the front pad member (42) where the side portion projects rearwardly from the front portion).
Regarding Claim 11, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches a covering (50) that covers at least part of the padding, wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another inside the covering (50) (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48)).
Regarding Claim 12, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 11, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another independently of a connection of the covering and the padding (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48) and wherein as the front (42) and side pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover).
Regarding Claim 16, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement comprises a bracket.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig. 3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the reinforcement (106) comprises a bracket (fig. 3 shows the reinforcement (106) comprising a bracket, as it supports the leg of the wearer and has the shape of a bracket).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement comprises a bracket so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 17, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement is L- shaped.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the reinforcement (106) is L-shaped (annotated fig. 3 shows wherein the front reinforcing member and side reinforcing member of the reinforcement form an L-shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is L-shaped so that the reinforcement follows the shape of the padding (annotated fig. 12 of LaBerge et al. shows the front and side pad members forming an L-shape).
Regarding Claim 18, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member lie substantially perpendicularly to one another.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the front reinforcing member and the side reinforcing member lie substantially perpendicularly to one another (annotated fig. 3 shows wherein the front reinforcing member and side reinforcing member are substantially perpendicular to one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member lie substantially perpendicularly to one another so that the reinforcement follows the shape of the padding (annotated fig. 12 of LaBerge et al. shows the front and side pad members being substantially perpendicular to one another).
Regarding Claim 19, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member are integrally formed with one another.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the front reinforcing member and the side reinforcing member are integrally formed with one another (fig. 3 shows the front and side reinforcing members being integrally formed with one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member are integrally formed with one another so that the reinforcement is more stable and rigid, and offers a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 20, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member are contiguous.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the front reinforcing member and the side reinforcing member are contiguous (fig. 3 shows the front and side reinforcing members being contiguous).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member are contiguous so that the reinforcement is more stable and rigid, and offers a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 21, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member extend from one another.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the front reinforcing member and the side reinforcing member extending from one another (fig. 3 shows the front and side reinforcing members extending from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member extend from one another so that the reinforcement is more stable and rigid, and offers a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 22, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member are fastened together.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the front reinforcing member and the side reinforcing member are fastened together (fig. 3 shows the front and side reinforcing members being fastened together).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member are fastened together so that the reinforcement is more stable and rigid, and offers a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 23, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 15, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement comprises rigid material.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement comprises a rigid material so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 27, LaBerge et al. teaches all of the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the rigid material comprises a polymeric material. 
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”). Mollura further teaches wherein the rigid material comprises a polymeric material (col. 4 ll. 20-24 discloses “rigid, plastic, u-shaped member 106,” wherein plastics are obviously polymeric materials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. such that the rigid material comprises a polymeric material as to increase the rigidity of the hockey leg pad (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”).
Regarding Claim 30, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side portion (see annotated Fig.) is a medial side portion, the side of the hockey goalkeeper's leg is a medial side of the hockey goalkeeper's leg, the side extension (see annotated Fig.) is a medial side extension, and the side pad member is a medial side pad member (annotated fig. 2 shows that the side portion, side extension, and side pad member are all on the medial side of the leg). 
Regarding Claim 31, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 30, as discussed in the rejections above. LaBerge et al. further teaches wherein the medial side portion includes a medial side knee part of the knee portion, the medial side extension is a medial side knee extension, and the medial side pad member is a medial side knee pad member (annotated fig. 2 shows the side extension and side pad member are in the medial side portion and in the knee portion, therein the side pad member is a medial side knee pad member).
Regarding Claim 32, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein: the side extension is a first side extension; the side pad member is a first side pad member; the side portion (48) comprises a second side extension (see annotated Fig.) that projects rearwardly from the front portion (42), that comprises a second side pad member (see annotated Fig.) of the padding and that is spaced from the first side extension in a longitudinal direction of the hockey goalkeeper leg pad (annotated fig.  2 shows the first and second side extensions being spaced apart from  one another and forming a gap); and the front pad member (42) and the second side pad member (see annotated Fig.) are interconnected (annotated Fig. 2 shows the second side extension projecting rearwardly from the front portion (42); col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein the second side pad member is a part of the side portion (48), and therein is connected to the front pad member).
Regarding Claim 33, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side portion (48) is a medial side portion (see annotated Fig.), the side of the hockey goalkeeper's leg is a medial side of 10the hockey goalkeeper's leg, the first side extension is a medial side knee extension, the first side pad member is a medial side knee pad member (see annotated Fig.), the second side extension is a medial side calf extension, and the second side pad member is a medial side calf pad member (see annotated Fig.) (Annotated Fig. 2 shows the first side extension is a pad member on the medial side and in the knee portion of the leg pad and therein is a medial side knee pad member, and further shows the second side extension is a second pad member on the medial side and in the lower leg (i.e. calf) portion and therein is a medial side calf pad member). 
Regarding Claim 34, LaBerge et al. teaches all of the limitations of Claim 33, as discussed in the rejection above. 
LaBerge does not teach wherein the reinforcement is a first reinforcement; the hockey goalkeeper leg pad comprises a second reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the second reinforcement; the front reinforcing member of the second reinforcement is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the second reinforcement; the side reinforcing member of the second reinforcement is adjacent to and stiffer than the medial side calf pad member; and the front reinforcing member and the side reinforcing member of the second reinforcement are interconnected. 
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”). Mollura further teaches wherein the reinforcement (106) is a first reinforcement (see annotated Fig.); the hockey goalkeeper leg pad comprises a second reinforcement (see annotated Fig.) disposed in the front portion (see annotated Fig.) and the side portion (see annotated Fig.); the front portion comprises a front reinforcing member of the second reinforcement (see annotated Fig.); the front reinforcing member of the second reinforcement is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the second reinforcement; the side reinforcing member of the second reinforcement is adjacent to and stiffer than the medial side pad member; and the front reinforcing member and the side reinforcing member of the second reinforcement are interconnected (fig. 4 shows the reinforcement (106) runs the entire length of the leg pad (100), therefore the cross section of fig. 3 is representative of both the first and second reinforcing member, as the various portions and members of the first and second reinforcement are identically arranged, therein fig. 3 shows the front and side reinforcing members of the second reinforcement being adjacent to the front and side pad members and interconnected to one another; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106), which includes the first and second reinforcement, provides rigidity it is stiffer than the foam padding (108)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is a first reinforcement; the hockey goalkeeper leg pad comprises a second reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the second reinforcement; the front reinforcing member of the second reinforcement is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the second reinforcement; the side reinforcing member of the second reinforcement is adjacent to and stiffer than the medial side calf pad member; and the front reinforcing member and the side reinforcing member of the second reinforcement are interconnected so that there is increased strength and rigidity along a greater length of the hockey leg pad (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 35, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein: the side portion is a medial side portion (annotated Fig. 2 shows the side portion is a medial side portion); the side of the hockey goalkeeper's leg is a medial side of the hockey goalkeeper's leg; the side extension is a medial side extension (see annotated Fig.); the side pad member is a medial side pad member (see annotated Fig.); the hockey goalkeeper leg pad comprises a lateral side portion (see annotated Fig.) configured to overlie a lateral side of the hockey goalkeeper's leg and comprising a lateral side extension that projects rearwardly from the front portion (42) and comprises a lateral side pad member of the padding; and the front pad member (42) and the lateral side pad member are interconnected (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig, 12 shows that the lateral side pad is part of the side portion (48), therefore the front pad member (42) and the lateral side pad member are interconnected).
Regarding Claim 36, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (annotated Figs. 1 and 2 show padding disposed in the recited portions), the hockey goalkeeper leg pad comprising a covering (50) that covers at least part of the padding, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion (42) (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)) and comprises a side pad member (see annotated Fig.) of the padding; wherein the front pad member (42) and the side pad member are connected to one another independently of a connection of the covering and the padding (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side member is part of the side portion (48) therefore the front pad member and side pad member are connected, and wherein as the front (42) and side (48) pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover). 
LaBerge et al. does not teach wherein the hockey goalkeeper leg pad comprises a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 37, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (Annotated figs. 1 and 2 shows padding disposed in all of the recited portions), the hockey goalkeeper leg pad comprising a covering (50) that covers at least part of the padding, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion (42) and comprises a side pad member of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)); wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another inside the covering (50) (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side member is part of the side portion (48) therefore the front pad member and side pad member are connected within the covering (50)).
LaBerge et al. does not teach wherein the hockey goalkeeper leg pad comprises a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 38, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion); wherein: the hockey goalkeeper leg pad comprises a reinforcement (see annotated Fig.) disposed in the front portion and the side portion (annotated fig. 1 shows the reinforcement disposed in the front and side portion); the front portion comprises a front reinforcing member of the reinforcement (see annotated Fig.); the front reinforcing member is adjacent to the front pad member (Annotated fig. 1 shows the front reinforcing member at the front of the pad therefore it is adjacent to the front pad member); the side portion comprises a side reinforcing member of the reinforcement (see annotated Fig.); the side reinforcing member is adjacent to the side pad member (Annotated fig. 1 shows the side reinforcing member at the side of the pad therefore it is adjacent to the side pad member); and the front reinforcing member and the side reinforcing member are interconnected (Annotated Fig. 1 shows the front and side reinforcement members being interconnected).
LaBerge et al. does not teach wherein the hockey goalkeeper leg pad comprises a reinforcement located inside the hockey goalkeeper leg pad, disposed in the front portion and the side portion, and comprising a rigid material; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) located inside the leg pad (figs. 3 and 4 show the reinforcement (106) inside the leg pad (100)) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions) and comprising rigid material (col. 4 ll. 20-24 discloses “rigid, plastic, u-shaped member 106… provides rigidity to the device”); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 41, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement is concealed from an exterior of the front portion of the hockey goalkeeper leg pad and of the side portion of the hockey goalkeeper leg pad.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”). Mollura further teaches wherein the reinforcement (106) is concealed from an exterior of the front portion of the hockey goalkeeper leg pad and of the side portion of the hockey goalkeeper leg pad (100) (annotated fig. 3 shows the reinforcement (106) disposed inside the hockey goal keeper leg pad between padding (108), therein concealing it from an exterior of the front and side portions of the hockey goalkeeper leg pad).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is concealed from an exterior of the front portion of the hockey goalkeeper leg pad and of the side portion of the hockey goalkeeper leg pad so as to improve the aesthetic appeal of the hockey goalkeeper leg pad by hiding the reinforcement from plain view.
Regarding Claim 42, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement is located inside the hockey goalkeeper leg pad.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”). Mollura further teaches wherein the reinforcement (106) is located inside the hockey goalkeeper leg pad (100) (annotated fig. 3 shows the reinforcement (106) disposed inside the hockey goal keeper leg pad between padding (108)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is located inside the hockey goalkeeper leg pad so as to improve the aesthetic appeal of the hockey goalkeeper leg pad by hiding the reinforcement from plain view inside the hockey goalkeeper leg pad.
Regarding Claim 43, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. LaBerge further teaches wherein the front pad member (see annotated Fig.) and the side pad member (see annotated Fig.) comprise a foam (annotated fig. 12 shows the front and side pad members being part of the padding (42, 48) and col. 5 ll. 20-22 discloses “the soft backing pad 48 is formed of a single piece of closed-cell foam. In FIG. 12, the foam insert layer 42”).
LaBerge et al. does not teach wherein the reinforcement contacts the foam.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”). Mollura further teaches wherein the front pad member and the side pad member comprise a foam (annotated fig. 3 shows the front and side pad members being part of padding (108) and col. 4 ll. 31 discloses “U-shaped foam member 108”); and the reinforcement (106) contacts the foam (fig. 3 shows the reinforcement (106) contacting the foam of the padding (108)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement contacts the foam so as to add rigidity and support to the foam (col. 4 ll. 20-24 discloses “rigid, plastic, u-shaped member 106… provides rigidity to the device”)
Regarding Claim 44, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does explicitly teach wherein a rotational stiffness of a connection between the front pad member and the side pad member is at least 1000 N-mm per degree. However, rotational stiffness is an inherent property of any connection between two members (see extrinsic evidence: Nordt, III et al. (US 2006/0026732), paragraph [0159]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. such that the rotational stiffness of a connection between the front pad member and the side pad member is at least 1000 N-mm per degree so as to be able to have appropriate amount of rotation, allowing the wearer to have the full range of motion as required by a hockey goalkeeper. Further, it should be noted that rotational stiffness is a result effective variable. The rotational stiffness must be high enough to allow the wearer to flex the connection outwards to move quickly into the required positions but also low enough to allow for adequate protection against incoming forces. It would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with a rotational stiffness of at least 1000 N-mm per degree since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the flexibility and protection.

    PNG
    media_image1.png
    389
    874
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    960
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    906
    863
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    503
    700
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    726
    783
    media_image5.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Hudon et al. (US 2009/0025114).
Regarding Claim 5, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front pad member and the side pad member are mechanically interlocked with one another.
Attention is drawn to Hudon et al. which teaches an analogous article of apparel. Hudon et al. teaches a hockey goalkeeper leg pad comprising a front pad member (26) and a side pad member (30). Hudon et al. further teaches wherein the front pad member (26) and side pad member (30) are mechanically interlocked with one another (paragraph [0026], “All the separate components of the core 10 may be assembled together without the use of glue, other adhesives or the like… The lateral pieces 30 are assembled with the lower piece 26 by inserting the tenons 40 into the corresponding holes (not shown) in the bottom faces 42 of the lateral pieces 30. Preferably, the tenons 40 and the holes may be dimensioned so as to produce an interference fit and allow the pieces to be removably and frictionally engaged. Accordingly, the holes serve as mortices in which the tenons 40 are received,” wherein by assembling the pad without adhesives and by inserting a tenon into a corresponding hole, a mechanical interlocking of the pads occurs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Hudon et al. such that the front pad member and side pad member are mechanically interlocked with one another so that the pads are removably attached to one another to allow for swapping of a worn pad for a new one, for example (paragraph [0026], “Preferably, the tenons 40 and the holes may be dimensioned so as to produce an interference fit and allow the pieces to be removably and frictionally engaged. Accordingly, the holes serve as mortices in which the tenons 40 are received”). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Rumfelt (US 9861152).
Regarding Claim 8, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 6, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front pad member and the side pad member are fastened together by a mechanical fastener between the front pad member and the side pad member.
Attention is drawn to Rumfelt which teaches an analogous article of apparel. Rumfelt teaches a pad (10) wearable on a user to protect the user, the pad comprising two pad members (28, 34) fastened together via a mechanical fastener (Col. 5 ll. 8-9 discloses “shoulder pads 28 have upper arm pads 34 attached to each end via rivets 58,” wherein a rivet is a mechanical fastener).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Rumfelt et al. such that the front pad member and side pad member are fastened together by a mechanical fastener, as it would have been a simple substitution of one known fastener in the art for another equivalent fastener (see MPEP § 2144.06), especially as LaBerge et al. teaches that other known fasteners beyond what are listed may be used to fasten the front and side pad members together (col. 5 ll. 22-24, “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,”). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Mackey et al. (US 2016/0038821).
Regarding Claim 13, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 11, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the covering comprises an outer cover and an inner cover; and the padding is disposed between the outer cover and the inner cover.
Attention is drawn to Mackey et al., which teaches an analogous article of apparel. Mackey et al. teaches a hockey goalkeeper leg pad (12) comprising padding (40), and a covering (42, 44) that covers at least part of the padding. Mackey et al. further teaches wherein the covering comprises an outer cover (42) and an inner cover (44); and the padding (40) is disposed between the outer cover (42) and the inner cover (44) (paragraph [0093], “the leg pad 12 is assembled by placing the protective padding 40 between the outer cover 42 and inner cover 44 and securing them together”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mackey et al. such that the covering comprises an inner and outer cover and the padding is disposed between the inner and outer cover so that the covering can be made of two separate materials (paragraph [0059] discloses “In this embodiment, the molded material 70 of the outer cover 42 comprises molded foam,” and paragraph [0092] discloses “The inner cover 44 may comprise any suitable material. For example, in this embodiment, the inner cover 44 comprises fabric 76.”).
Regarding Claim 14, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 13, as discussed in the rejections above. LaBerge et al. further teaches the front pad member and the side pad member are connected to one another independently of fastening of the outer cover and the inner cover (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48), and wherein as the front (42) and side pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover).
LaBerge et al. does not teach wherein the outer cover and the inner cover are fastened to one another.
Attention is drawn to Mackey et al., which teaches an analogous article of apparel. Mackey teaches a hockey goalkeeper leg pad (12) comprising padding (40), and a covering (42, 44) that covers at least part of the padding, and wherein the covering comprises an outer cover (42) and an inner cover (44); and the padding (40) is disposed between the outer cover (42) and the inner cover (44) (paragraph [0093], “the leg pad 12 is assembled by placing the protective padding 40 between the outer cover 42 and inner cover 44 and securing them together”). Mackey et al. further teaches wherein the outer cover (42) and the inner cover (44) are fastened to one another (paragraph [0093], “the outer cover 42 is secured to the inner cover 44 through a binding 73 that extends along at least part (e.g., a majority or an entirety) of a periphery of the outer cover 42 and at least part (e.g., a majority or an entirety) of a periphery of the inner cover 44. The fastener 69, in this case stitches, extends through the binding 73 and fastens the outer cover 42 and the inner cover 44 together”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mackey et al. such that the inner and outer cover are fastened together in order to secure the padding in between (paragraph [0093], “The fastener 69, in this case stitches, extends through the binding 73 and fastens the outer cover 42 and the inner cover 44 together with the protective padding 40 in between.”).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Carlston (US 2019/0011216).
Regarding Claim 24, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach explicitly wherein a modulus of elasticity of the rigid material is at least 500 MPa. 
Attention is drawn to Carlston which teaches an analogous article of protective apparel. Carlston teaches a protector (10) with a reinforcement (20), the reinforcement (20) being made of a rigid material (paragraph [0023], “a second semi rigid material 20,” wherein as the material is semi rigid, it is rigid to a degree). Carlston further teaches wherein a modulus of elasticity of the rigid material is at least 500 Mpa (paragraph [0023], “the second material has… a tensile modulus ranging from between 60,000 and 120,000 Mpa,” wherein 60,000 is at least 500 Mpa; Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. top include the teachings of Carlston such that the modulus of elasticity of the rigid material is at least 500 Mpa so as to provide greater protection and support for the wearer. Further, it should be noted that modulus of elasticity is a result effective variable. The modulus of elasticity must be high enough to provide adequate protection to the wearer but also low enough to allow for the full range of movement as required by a hockey goalkeeper. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a modulus of elasticity of 500 Mpa or greater since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the protection provided and range of motion allowed.
Regarding Claim 25, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein a modulus of elasticity of the rigid material is at least 1,500 MPa. 
Attention is drawn to Carlston which teaches an analogous article of protective apparel. Carlston teaches a protector (10) with a reinforcement (20), the reinforcement (20) being made of a rigid material (paragraph [0023], “a second semi rigid material 20,” wherein as the material is semi rigid, it is rigid to a degree). Carlston further teaches wherein a modulus of elasticity of the rigid material is at least 1500 Mpa (paragraph [0023], “the second material has… a tensile modulus ranging from between 60,000 and 120,000 Mpa,” wherein 60,000 is at least 1500 Mpa; Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. top include the teachings of Carlston such that the modulus of elasticity of the rigid material is at least 1500 Mpa so as to provide greater protection and support for the wearer. Further, it should be noted that modulus of elasticity is a result effective variable. The modulus of elasticity must be high enough to provide adequate protection to the wearer but also low enough to allow for the full range of movement as required by a hockey goalkeeper. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a modulus of elasticity of 1500 Mpa or greater since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the protection provided and range of motion allowed.
Regarding Claim 26, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein a modulus of elasticity of the rigid material is at least 100,000 MPa.
Attention is drawn to Carlston which teaches an analogous article of protective apparel. Carlston teaches a protector (10) with a reinforcement (20), the reinforcement (20) being made of a rigid material (paragraph [0023], “a second semi rigid material 20,” wherein as the material is semi rigid, it is rigid to a degree). Carlston further teaches wherein a modulus of elasticity of the rigid material is at least 100,000 Mpa (paragraph [0023], “the second material has… a tensile modulus ranging from between 60,000 and 120,000 Mpa,” wherein 120,000 is at least 100,000 Mpa; Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. top include the teachings of Carlston such that the modulus of elasticity of the rigid material is at least 100,000 Mpa so as to provide greater protection and support for the wearer. Further, it should be noted that modulus of elasticity is a result effective variable. The modulus of elasticity must be high enough to provide adequate protection to the wearer but also low enough to allow for the full range of movement as required by a hockey goalkeeper. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a modulus of elasticity of 100,000 Mpa or greater since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the protection provided and range of motion allowed.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Nelson et al. (US 5273702).
Regarding Claim 28, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections prior. 
LaBerge et al. does not teach wherein the reinforcement comprises a rib extending from the front reinforcing member to the side reinforcing member.
Attention is drawn to Nelson et al., which teaches an analogous article of protective apparel. Nelson et al. teaches a leg pad (48) to protect the leg of the wearer, the leg pad comprising a leg portion (see annotated Fig.), the leg pad comprising padding (50, 52) disposed in the leg portion (fig. 6 shows the padding (50, 52) disposed in the leg portion), the leg pad (48) comprising a front portion (see annotated Fig.) and comprising a front pad member (52) of the padding, and a side portion (see annotated Fig.) comprising a side pad member (see annotated Fig.) of the padding, wherein the front pad member and side pad member are interconnected (annotated fig. 6 shows the front and side pad members being interconnected) the leg pad comprising a reinforcement (58) disposed in the front portion and side portion (fig. 6 shows the reinforcement (58) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement (58) (annotated fig. 6 shows a front reinforcing member of the reinforcement); the front reinforcing member is adjacent to and stiffer than the front pad member (52) (col. 7 ll. 27-31, “insert 58 is generally formed of a rigid nonfoamed material… and, obviously, adds strength and rigidity to the thigh pad,” wherein the rigid reinforcement is obviously stiffer than the foam front pad) the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (col. 7 ll. 27-31, “insert 58 is generally formed of a rigid nonfoamed material… and, obviously, adds strength and rigidity to the thigh pad,” wherein the rigid reinforcement which includes the front and side reinforcing members is obviously stiffer than the foam front pad); and the front reinforcing member and the side reinforcing member are interconnected (fig. 6 shows the front and side reinforcing members being interconnected). Nelson et al. further teaches wherein the reinforcement (58) comprises a rib (60) extending from the front reinforcing member to the side reinforcing member (fig. 6 shows the rib (60) extending from the front reinforcing member to the side reinforcing member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Nelson et al. so that the reinforcement comprises a rib extending from the front reinforcing member to the side reinforcing member to provide additional support to the reinforcements.
Regarding Claim 29, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 15, as discussed in the rejections prior. 
LaBerge et al. does not teach wherein the reinforcement comprises a plurality of ribs extending from the front reinforcing member to the side reinforcing member.
Attention is drawn to Nelson et al., which teaches an analogous article of protective apparel. Nelson et al. teaches a leg pad (48) to protect the leg of the wearer, the leg pad comprising a leg portion (see annotated Fig.), the leg pad comprising padding (50, 52) disposed in the leg portion (fig. 6 shows the padding (50, 42) disposed in the leg portion), the leg pad (48) comprising a front portion (see annotated Fig.) and comprising a front pad member (52) of the padding, and a side portion (see annotated Fig.) comprising a side pad member (see annotated Fig.) of the padding, wherein the front pad member and side pad member are interconnected (annotated fig. 6 shows the front and side pad members being interconnected) the leg pad comprising a reinforcement (58) disposed in the front portion and side portion (fig. 6 shows the reinforcement (58) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement (58) (annotated fig. 6 shows a front reinforcing member of the reinforcement); the front reinforcing member is adjacent to and stiffer than the front pad member (52) (col. 7 ll. 27-31, “insert 58 is generally formed of a rigid nonfoamed material… and, obviously, adds strength and rigidity to the thigh pad,” wherein the rigid reinforcement is obviously stiffer than the foam front pad) the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (col. 7 ll. 27-31, “insert 58 is generally formed of a rigid nonfoamed material… and, obviously, adds strength and rigidity to the thigh pad,” wherein the rigid reinforcement which includes the front and side reinforcing members is obviously stiffer than the foam front pad); and the front reinforcing member and the side reinforcing member are interconnected (fig. 6 shows the front and side reinforcing members being interconnected). Nelson et al. further teaches wherein the reinforcement (58) comprises a plurality of ribs (60) extending from the front reinforcing member to the side reinforcing member (fig. 6 shows the plurality of ribs (60) extending from the front reinforcing member to the side reinforcing member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Nelson et al. so that the reinforcement comprises a plurality of ribs extending from the front reinforcing member to the side reinforcing member to provide additional support to the reinforcements.

    PNG
    media_image6.png
    744
    796
    media_image6.png
    Greyscale

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mackey (US 5093931).
Regarding Claim 39, Mackey teaches a hockey goalkeeper leg pad (10) wearable on a leg of a hockey goalkeeper to protect the leg (fig. 1 shows the leg pad (10) on the legs (16) of a goalkeeper; paragraph [0027], “The leg pads 10.sub.1, 10.sub.2 are worn on the hockey goalkeeper's legs 16.sub.1, 16.sub.2 while playing hockey to protect the legs 16.sub.1, 16.sub.2”), the hockey goalkeeper leg pad comprising an upper leg portion (30), a knee portion (31), a lower leg portion (32), and a foot portion (33) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper (paragraph [0029], “[0029] In this embodiment, each leg pad 10.sub.x comprises an upper leg portion 30, a knee portion 31, a lower leg portion 32, and a foot portion 33 respectively configured to be positioned adjacent to the upper leg 18, the knee 19, the lower leg 20, and the foot 21 of the goalkeeper's leg 16.sub.x when the leg pad 10.sub.x is worn on the leg 16.sub.x”), the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (paragraph [0034] “the protective padding 40 comprises protective padding portions 48.sub.1-48P distributed in the upper leg portion 30, the knee portion 31, the lower leg portion 32, and the foot portion 33 of the leg pad 10.sub.x.”), the hockey goalkeeper leg pad comprising: - a front portion (26) configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member of the padding (paragraph [0034], “the protective padding portions 48.sub.1-48P are distributed in the frontal, medial and lateral parts of the upper leg portion 30, the knee portion 31, the lower leg portion 32, and the foot portion 33 such that they are distributed in the frontal portion 26”; fig. 2 shows the front portion positioned to overlie a front of the goalkeeper’s leg); - a medial side portion (27) configured to overlie a medial side of the hockey goalkeeper's leg and comprising (fig. 2 shows the medial side portion (27) positioned to overlie the medial side of the goalkeeper’s leg): - a medial side knee extension (39) that projects rearwardly from the front portion (26) and comprises a medial side knee pad member of the padding (fig. 3 shows the medial side knee extension (39) projecting rearwardly from the front portion (26) and fig. 5 shows a cross section of the medial side knee pad (39), the knee pad including padding (40)), the medial side knee extension being configured to engage a playing surface when the knee of the hockey goalkeeper is pressed against the playing surface (fig. 3 shows the medial side knee extension (39) having sliders (46) positioned on the outer surface thereof, paragraph [0038] discloses that the sliders are “provided to facilitate sliding of the leg pad 10.sub.x on the playing surface 12 when the goalkeeper's leg 16.sub.x is moved,” therein the medial side knee extension is obviously configured to engage a playing surface when a knee of the goal keeper is pressed against the playing surface); and - a medial side calf extension (59) that projects rearwardly from the front portion (26) and comprises a medial side calf pad member of the padding (fig. 2 shows the medial side calf extension projecting rearwardly from the front portion (26); paragraph [0029] discloses “the lower leg portion 32 comprises a calf wing 59” and paragraph [0034] discloses “the protective padding 40 comprises protective padding portions 48.sub.1-48P distributed in the upper leg portion 30, the knee portion 31, the lower leg portion 32,” therein the medial side calf extension also obviously has a medial side calf pad member as it is part of the lower leg portion); wherein the medial side calf extension is configured to engage the playing surface (fig. 3 shows the medial side knee calf extension (59) having sliders (46) positioned on the outer surface thereof, paragraph [0038] discloses that the sliders are “provided to facilitate sliding of the leg pad 10.sub.x on the playing surface 12 when the goalkeeper's leg 16.sub.x is moved,” therein the medial side calf extension is obviously configured to engage a playing surface).
Mackey does not specifically teach wherein the medal side calf extension (59) is configured bear loading from the lower leg region of the hockey goalkeeper when the medial side knee extension engages the playing surface. However, as the medial side calf extension (59) and the medial side knee extension (39) are aligned along the same plane, when the medial side knee extension (39) touches the ground, the medial side calf extension (59) would have to as well, and therein would obviously bear loading from the lower leg region when the medial side knee extension engages the playing surface. Further in support of this conclusion of obviousness, Examiner notes that the hockey goalkeeper leg pads of Mackey are “particularly beneficial in situations where the goalkeeper uses a so-called "butterfly" goaltending style in which he/she goes down on both of the leg pads 10.sub.1, 10.sub.2 with his/her toes pointing outwards and top ends of the leg pads 10.sub.1, 10.sub.2 converging towards and possibly meeting one another. In that position, at least part of the medial side 35 of each of the leg pads 10.sub.1, 10.sub.2 lies on the playing surface 12 and, therefore, facilitating sliding of the medial side 35 of each of the leg pads 10.sub.1, 10.sub.2 is useful,” (paragraph [0031]). In a butterfly position as described, both of the medial side calf extension and the medial side knee extension would necessarily engage the playing surface and bear loading from the wearer.  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lowson (US 4868926).
Regarding Claim 40, Lowson teaches a hockey goalkeeper leg pad (10) wearable on a leg of a hockey goalkeeper to protect the leg (fig. 1 shows the leg pad (10) on the leg of the goalkeeper, protecting the leg), the hockey goalkeeper leg pad comprising an upper leg portion (12), a knee portion (20), a lower leg portion (28), and a foot portion (36) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper (fig. 1 shows the upper leg, knee, lower leg, and foot portions all positioned so as to protect the corresponding parts of the wearer), the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion (12), the knee portion (20), the lower leg portion (28), and the foot portion (36) (figs. 3-7 show a cross section of each portion, the cross- sectional view showing each portion having padding, indicated by the pattern of diagonal lines), the hockey goalkeeper leg pad comprising: - a front portion (14, 22, 30, 38) configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (56, 86, 140) of the padding (figs. 1 and 3 show the front portion positioned to overlie the front of the goalkeeper’s leg and comprising a front pad member); - a side portion (16, 24, 32) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension that projects rearwardly from the front portion (figs. 1 and 4-7 shows the side portion positioned to overlie the side of the goalkeepers leg and extending rearwardly from the front portion) and comprises a side pad member (58, 87, 142) of the padding (figs. 4-6 show the side portion containing the side pad member of the padding); wherein: the side portion is rotatable relative to the front portion over a range of motion (col. 4 ll. 8-12 discloses “foam plate 56 is a one inch thick rectangular plate whose edges which are adjacent other plates of thigh section 12 and of knee section 20 are beveled inward so as to accommodate hinged movement of adjacent plates relative to each other,” which can be seen to be true along the entire side portion (16, 24, 32) in figs. 4-6, and wherein having hinged movement is considered as equivalent to being rotatable over a range of motion).
Lowson does not teach explicitly wherein the range of motion comprises a position of the side portion relative to the front portion in which a resistance of the side portion to rotate outwardly is different from a resistance of the side portion to rotate inwardly. However, Lowson shows in figs. 4-6 wherein rotating the side portion inward would cause the beveled edges of the padding of the front and side portion to abut, causing resistance, wherein rotating the side portion outwards would avoid any contact between the padding of the front and side portions, resulting in little to no resistance to rotation. Therein a position of side portion relative to the front portion rotating inwards would obviously have a higher resistance due to the padding abutting than a position of side portion relative to the front portion rotating outwards which would obviously have a lower resistance as the front and side padding is not directly attached, allowing a free rotation outward.
Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-44 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations.
Regarding the 35 U.S.C. 103 rejections of Independent Claims 1, 36, and 37, and dependent claims 2-4, 6, 7, 9-12, 30, 33, and 35, Applicant submits that LaBerge et al. does not teach a reinforcement member and cannot be modified to include a reinforcing member as the padding is disclosed as being “soft” and “only for the comfort of the wearer”, and further that Mollura does not teach a front portion, a front pad member, a reinforcement disposed in the front portion and side portion, and a front reinforcing member. Examiner agrees that LaBerge et al. does not teach the reinforcing member, however submits that LaBerge et al. can be modified to include the reinforcing member. The padding can maintain its softness and provide comfort to the wearer while also being reinforced throughout a portion of the padding. Examiner further does not agree that Mollura does not teach a front portion, a front pad member, a reinforcement disposed in the front portion and side portion, and a front reinforcing member, and submits that directional terms are relative, and further that the rejection does not state that the front portion of Mollura overlays the front portion of the wearers leg (see p. 4 of Final Rejection). Therefore, Mollura does teach all of the limitations of Claim 1 that are not taught by LaBerge et al., as explained in the rejection and shown in the annotated figure above.
Regarding the 35 U.S.C. 103 rejection of Claim 17, Applicant submits that Mollura does not teach the front and side reinforcement members forming an L shape, as the reinforcement member is U-shaped. Examiner does agree that Mollura recites the entire reinforcement member being U-shaped, but this does not prevent the front reinforcing member and side reinforcing member from forming an L shape. Examiner submits that the L-shape can be a part of the U-shape, therein meeting the claimed limitations. 
Regarding the 35 U.S.C. 103 rejection of Claim 31, Applicant submits that Laberge et al. in view of Mollura would not have rendered obvious a reinforcement comprising a side reinforcing member that is adjacent to a medial side knee pad. Examiner notes that Claim 31 does not recite a reinforcing member in relation to the medial side knee pad, therefore this limitation has not been considered in regards to Claim 31.
Regarding the 35 U.S.C. 103 rejection of Claim 34, Applicant submits that Mollura does not teach first and second reinforcement members, and instead only teaches a single U-shaped reinforcement member, and further does not teach side reinforcing members adjacent to respective side pad members that are spaced apart from one another in a longitudinal direction of a hockey goalkeeper leg pad. Examiner disagrees that Mollura does not teach two reinforcement members, as there is no structural limitation of the reinforcement members set forth in Claim 34 that requires that first and second reinforcement members to be separate and distinct from one another, and further notes that the instant application shows two reinforcement members that are not separate and distinct from one another (see fig. 31). Examiner further submits that the first and second reinforcement members of Mollura can extend adjacent to the medial side knee pad member and the medial side calf pad member while the medial side knee pad member and the medial side calf pad member are spaced apart from one another, respectively, as the both reinforcement members can be positioned within a single side pad member (as shown by Mollura) and be considered as “adjacent” to the medial side knee pad member, as it is not claimed that the reinforcement members are disposed within the medial side calf pad member and the medial side knee pad member, only adjacent to. 
Regarding the 35 U.S.C. 103 rejection of Claim 5, Applicant submits that it would not have been obvious to one of ordinary skill in the art to fasten the pad members 42 and 48 using a mechanical interlock connection as the padding material is “only for the comfort of the wearer” and therefore would render the leg pad of LaBerge unsatisfactory for use. Examiner disagrees, and submits that LaBerge’s padding members being used for the comfort of the wearer does not mean that the padding members cannot be mechanically interlocked. Examiner further submits that LaBerge teaches “the foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein “some other acceptable means” is a broad recitation of fastener types. LaBerge does not teach away from any type of fastener being used to secure the pad members together, therefore LaBerge et al can be predictably modified as set forth above without being rendered unsatisfactory.
Regarding the 35 U.S.C. 103 rejection of Claims 23-27, Applicant submits that it would not have been obvious to make the reinforcement of LaBerge et al. rigid as it would render the leg pad of LaBerge et al. unsatisfactory for its intended purpose. As stated above, Examiner agrees that the LaBerge et al. does not teach a reinforcement, therefore Examiner agrees that it would not have been obvious to make the reinforcement of LaBerge et al. rigid. However, a new ground of rejection is made in view of Mollura and Carlson et al., as Examiner disagrees that modifying LaBerge et al. to use stiffer materials would render the leg pad unsatisfactory for its intended purpose, as it would provide additional protection to the wearer, which is the purpose of wearing hockey goal keeper leg pads like those taught by LaBerge et al. 
Regarding the 35 U.S.C. 103 rejections of Independent Claim 39, Applicant submits that LaBerge et al. does not teach a medial side calf extension configured to bear loading from a lower leg region of a hockey goalkeeper when a medial side knee extension engages a playing surface as component 22 prevents the medial side knee and calf extensions from engaging the playing surface. Examiner notes that the claim does not recite, “directly engage a playing surface,” therein the teachings of LaBerge et al. still read on the instant limitations. However, to facilitate compact prosecution the rejection has been withdrawn, and a new ground of rejection in view of Mackey has been set forth above, which more clearly recites the engagement of the medial side calf and knee extensions with the playing surface.  
Regarding the 35 U.S.C. 103 rejection of Claim 40, Applicant submits that LaBerge et al. does not teach a side portion rotatable relative to a front portion over a range of motion, and the range of motion comprises a portion of the side portion relative to the front portion in which a resistance of the side portion to rotate outwardly is different from a resistance of the side portion to rotate inwardly, as the differing lengths of the edges of the side portion that were relied on to teach this cannot be relied on because LaBerge does not teach the drawings being to scale and as the resistance to rotate outwardly could be the same as the resistance to rotate inwardly, as they both rely on the compression of the same foam. Examiner disagrees, however in order to facilitate compact prosecution, the rejection has been withdrawn and a new grounds of rejection has been set forth above in view of Lowson, which more clearly teaches a difference in resistance for inwards and outwards rotation of the side portion.
Regarding Claim 45, Applicant submits that the limitations of Claim 45 are patentable over the prior art of record. Examiner agrees, and has objected to the claim above as reciting allowable subject matter while depending from a rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732